Title: From John Adams to John Taylor, 12 December 1813
From: Adams, John
To: Taylor, John



Sir
Quincy December 12. 1813

By a great favour and a mere Accident, I have lately obtained for a few hours, the loan of A Volume, by Arator, which has interested me So much that I have an earnest desire to purchase it: but know not where to apply for it. I am informed it is your Work, and as I really think it is the most valuable Treasure of Agricultural and horticultural Knowledge that has yet been given by any Individual to this Nation, I wish you would order your Bookseller to Send Some Copies of it to Boston, where I doubt not they would readily Sell and do a great deal of good.
A little before this Book fell into my hands, I received Six hundred and thirty printed pages in Octavo, without date or time or place and without name of Author, or printer. Looking over Some of the Pages, here and there I find the Author has done me the honour to examine my meagre Writings of an earlier as well as a later date with more Attention, than I had reason to believe any Man had ever bestowed upon them. In Person I am treated like a Gentleman at least as far as I have discovered. My Books are treated with entire freedom. And this as it Should be. The Style Suggested to me that it was your Work, and comparing it with Arator, the Paper the Type indicate the Same Printer, as the Style designates the Same Author.
A Man in the fourth year of his Sixteenth Lustre cannot be expected to enter into voluminous Controversies before the Publick: but as the Writer has misunder Stood me, in Some things, I would write him a private Letter or two by Way of explanation, which might convince him that We agree in many important points, if We differ in a few, of little moment.
I confess myself flattered with the Work and Shall be glad to See its Speedy publication: for there is nothing I more ardently wish than to See the Subject freely and candidly discussed. And Surely there is no Question in which this Nation is more deeply interested.
I am, Sir, very respectfully, your most obedient Servant

John Adams